The defendant was indicted for the offense of manufacturing, making, or distilling alcoholic, spirituous, malted, or mixed liquors or beverages, a part of which was alcohol, and for the unlawful possession of a still, etc., to be used for the purpose of manufacturing prohibited liquors or beverages. This indictment was returned into open court and duly filed on October 17, 1924. On December 10, 1924, he was arraigned upon this indictment and for answer thereto pleaded, "Guilty as charged therein." Notwithstanding the plea of guilty, he appealed to this court from the judgment of conviction rendered in the court below. The appeal is upon the record proper, and no error appears thereon. This appeal was manifestly for delay only. Let the judgment appealed from be affirmed. Affirmed.